Citation Nr: 1738422	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for asserted residuals of cold weather injuries, to include extremity and cardiovascular disorders. 


REPRESENTATION

Appellant represented by:	C. Bennett Gore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 1952. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2012 and September 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In July 2016, the Board denied the appeal for entitlement to service connection for a bilateral knee disorder.  It also remanded the matter of entitlement to service connection for asserted residuals of cold weather injuries for additional development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court partially vacated the Board's July 2016 decision and remanded the matter of entitlement to service connection for a bilateral knee disorder for action in compliance with a Joint Motion for Remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for a bilateral knee disorder and for asserted residuals of cold weather injuries is warranted.

As an initial matter, the Board is cognizant that the Veteran's available service treatment records and service personnel records are heavily damaged.  In response to the requests for those records, the National Personnel Records Center (NPRC) indicated that the records were "fire related," meaning that they were most likely partially destroyed and/or damaged in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board thus acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost and damaged as well as a heightened duty to explain its findings and conclusions and carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Regarding the Veteran's service connection claim for a bilateral knee disorder, available service treatment records showed that the Veteran struck his knee on a truck bumper and was treated for pain on bending and contusion with an ace bandage in November 1951.  In the December 1952 service separation examination report, the Veteran's knees were marked as normal on clinical evaluation.  Post-service VA and private treatment records dated from 2003 to 2015 detailed complaints and findings of knee pain, patellar spurring, and degenerative joint disease.  

In an August 2011 VA examination report, the examiner listed a diagnosis of patellofemoral arthritis of the bilateral knees.  The Veteran reported that he had served in the Army as a mechanic and involved in a roll-over Jeep-motor vehicle accident with unspecified injuries to both knees in Germany.  He indicated that he may have sustained patellar dislocations in both knees, was hospitalized for a few days, and that his knees were wrapped.  The Veteran further indicated that he had no knee problems prior to service and has had no injuries since discharge.  The examiner noted that review of service treatment records showed that the Veteran complained of knee pain after falling off a truck in November 1951 and had a normal joint examination in December 1952.  Bilateral knee X-rays from August 2011 revealed bilateral patellar spurring but were otherwise negative.

After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's bilateral patellofemoral arthritis was related to or a result of the Veteran's in-service knee injury.  The examiner believed that the Veteran's patellar spurring was the result of wear and tear over time.  The examiner highlighted that review of service treatment records showed that the Veteran complained of knee pain after falling off of a truck in November 1951 but that no further notes were found to suggest any chronic sequelae from that injury and examination at that time was normal.  The examiner further indicated that there was no documentation of any significant injury to the knees in service or any documentation of any ongoing chronic complaints as a result of the documented in-service knee injury.  

In the June 2017 Joint Motion, the parties found that the Board erred by not providing a statement of reasons and bases sufficient to facilitate judicial review for its denial of service connection for a bilateral knee disorder, as it did not consider several pieces of favorable evidence of record.  It was noted that despite the Board's acknowledgement that the Veteran's claim was impacted by the loss of service records, the parties agreed that the Board failed to comply with VA's heightened duty to consider and discuss the evidence of record pursuant to O'Hare.  In particular, the parties noted that the Board did not address the Veteran's statements as to in-service causation and continuity of symptoms since service, except to the extent it determined he was not competent to opine as to whether his current knee disorders were as a result of his military service.  The parties determined that the Board failed to adequately explain its apparent rejection of the Veteran's statements of chronicity of symptoms following service and relied, instead, on the August 2011 VA examiner's opinion as to continuing symptoms, or a lack thereof, since service notwithstanding its acknowledgement that the service treatment records were damaged by fire.

It was further indicated that the Board relied on the results of an August 2011 VA examination, wherein the examiner highlighted his review of service treatment records to show that the Veteran complained of knee pain after falling off of a truck in November 1951, but that no further notes were found to suggest any chronic sequelae from that injury and that examination at that time was normal. Significantly, the examiner was noted to also indicate that there was no documentation of any significant injury to the knees in service or any documentation of any ongoing chronic complaints as a result of the documented in-service knee injury.  The parties found that the adequacy of the August 2011 VA examination was unclear given that the examiner appeared to have relied, in part, on an absence of in-service treatment records in finding that the Veteran's knee disorder was not related to an in-service event.

Pursuant to the July 2017 Joint Motion and in light of the cumulative record discussed above, to include the inadequacy of the VA examiner's August 2011 opinion, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed bilateral knee disorder on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's service connection claim for residuals of cold weather injuries, available service treatment records were negative for diagnosis of or treatment for any cold weather injuries.  However, the Veteran has consistently alleged that he was exposed to cold weather conditions while working outside as a mechanic in Germany as well as during a ship journey and now has residuals of cold weather injuries, to include extremity as well as cardiovascular disabilities.  During his September 2015 Board hearing, he indicated that he had self-treated frostbite of his foot during service.  Post-service VA and private treatment records dated from 2003 to 2015 reflected treatment for numerous disabilities, including hypertension, coronary artery disease, myocardial infarction, shoulder bursotendonitis with possible early frozen shoulder, limb pain and swelling, carpal tunnel syndrome, right wrist tendonitis, cerebral atherosclerosis, cerebrovascular accident (CVA), stroke, gout, and polyarthralgias.

In August 2016 VA examination reports and medical opinions related to the Veteran's asserted cold weather injury residuals, he indicated that the date of onset of symptoms was 1951-1952 with a traumatic event while traveling on a ship in a storm via Newfoundland.  He reported being taken off the ship because it was taking on water, going to New York, and having trouble with his legs without receiving any treatment.  The Veteran also reported being in a motor vehicle accident in Germany when his Jeep turned over, hurting his back and left knee.  He again reported that he was not taken to hospital or seen by anyone for that injury and went back to service. 

After examining the Veteran, the examiner indicated that the Veteran used crutches on a constant basis for knee pain and exhibited normal peripheral pulses for the each upper and lower extremity.  The examiner specifically indicated that there was no diagnosis for the Veteran's claimed cold injury residuals, as there was no pathology to render a diagnosis.  In a separate medical opinion, the examiner further opined that the claimed extremity and cardiovascular conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that review of service records was consistent with knee pain after falling from a truck and being cold while on a ship in 1952.  The examiner indicated that there were no records relating to any significant complications regarding the Veteran's cardiovascular disorder, but more significantly his cerebrovascular disorder.  Therefore, the examiner determined it was less likely than not that any currently or previously diagnosed extremity or cardiovascular disorder was causally related to active military service.  In the cited rationale, the examiner highlighted the August 2011 VA examiner's diagnosis of bilateral patellofemoral arthritis as well as commented that nothing in Veteran's military records indicated any issues related to cold exposure or residuals from cold exposures.

Much like the August 2011 examiner discussed at length above, the August 2016 VA examiner also appears to have relied, in part, on an absence of in-service treatment records in finding that the Veteran's claimed cold injury residuals were not related to an in-service event, despite the fact that the Veteran's service treatment records have been deemed damaged/partially incomplete.  In light of the cumulative record, to include the inadequacy of the VA examiner's August 2016 opinion, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed cold weather injury residuals on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed bilateral knee and cold injury residuals from the VA Medical Center (VAMC) in Columbia, South Carolina.  As evidence of record only includes treatment records dated up to July 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records pertaining to the Veteran's claimed cold injury residuals and knee disorders from Columbia VAMC for the time period from July 2016 to the present and associate them with the record.

2.  Thereafter, send the electronic claims file to a new examiner (other than the August 2011 VA examiner) with the appropriate expertise for review, and an addendum opinion to clarify the etiology of the Veteran's claimed bilateral knee disorder.  A VA examination should be provided if deemed necessary by the examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The addendum medical opinion and/or examination report should include discussion of the Veteran's medical history as contained in the record.

Based on a review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed knee disorder was causally related to the Veteran's active service, to include the documented in-service knee injury and the asserted in-service knee injury during a Jeep accident.

In so doing, the examiner must discuss and acknowledge the Veteran's competent and credible lay assertions of experiencing bilateral knee symptomatology during and since service.  For purposes of the requested opinion, the examiner should assume that the Veteran is a reliable historian - a veteran whose statements concerning description of the severity of the in-service injuries as well as experiencing bilateral knee symptomatology during and since service are considered competent and credible in this instance.  The examiner is reminded that the Veteran's service treatment records are deemed to be damaged/partially unavailable and that the absence of in-service documentation of the claimed knee disorder is not considered adequate rationale concerning etiology of the claimed knee disorder.  Simply stated, the examiner should not solely rely on an absence of corroborating in-service treatment records as to the severity of the in-service injuries (one documented (bumper contusion) and one credibly asserted (Jeep accident)) and ensuing treatment, in determining whether the Veteran's current bilateral knee disorder was at least as likely as not (50 percent probability or greater) causally related to his military service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  Send the electronic claims file to a new examiner (other than the August 2016 VA examiner) with the appropriate expertise for review, and an addendum opinion to clarify the etiology of the Veteran's claimed residuals of cold weather injuries, to include any extremity as well as cardiovascular disabilities.  A VA examination should be provided if deemed necessary by the examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The addendum medical opinion and/or examination report should include discussion of the Veteran's medical history as contained in the record.

Based on a review of the evidence of record and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed extremity or cardiovascular disorder was causally related to active military service, to include asserted in-service cold weather exposures.

In so doing, the examiner must discuss and acknowledge the Veteran's competent and credible lay assertions of experiencing residuals of cold weather injuries during and since service.  For purposes of the requested opinion, the examiner should assume that the Veteran is a reliable historian - a veteran whose statements concerning description of the severity of the in-service cold weather exposures (in Germany and on a ship) as well as experiencing residuals of cold weather injuries during and since service are considered competent and credible in this instance.  The examiner is reminded that the Veteran's service treatment records are deemed to be damaged/partially unavailable and that the absence of in-service documentation of the claimed cold weather exposures (in Germany and on a ship) as well as claimed residuals of cold weather injuries is not considered adequate rationale concerning etiology of the claimed residuals of cold weather injuries.  Simply stated, the examiner should not solely rely on an absence of corroborating in-service treatment records as to the severity of the in-service cold weather exposures (in Germany and on a ship), in determining whether the Veteran's claimed residuals of cold weather injuries were at least as likely as not (50 percent probability or greater) causally related to his military service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  After the development requested has been completed, the AOJ must review any examination report or medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination or medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2015 and July 2017 supplemental statements of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

